EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (No.333-192172 and No. 333-197899) of Wix.com Ltd. of our report dated March30, 2015, with respect to the consolidated balance sheets of Wix.com Ltd. and subsidiaries as of December31, 2013 and 2014, and the related consolidated statements of comprehensive loss, changes in shareholders’ equity (deficiency) and cash flows for each of the three years in the period ended December31, 2014, which report appears in the December31, 2014 annual report on Form20-F of Wix.com Ltd. Tel Aviv, Israel /s/ Kost Forer Gabbay & Kasierer March 30, 2015 Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global
